484 U.S. 171 (1987)
HARTIGAN, ATTORNEY GENERAL OF THE STATE OF ILLINOIS, ET AL.
v.
ZBARAZ ET AL.
No. 85-673.
Supreme Court of United States.
Argued November 3, 1987
Decided December 14, 1987
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
Michael J. Hayes, First Assistant Attorney General of Illinois, argued the cause for appellants. With him on the briefs for appellant Hartigan were Neil F. Hartigan, Attorney General, pro se, Roma Jones Stewart, former Solicitor General, Shawn W. Denney, Solicitor General, and Rita M. Novak, Assistant Attorney General.
Colleen K. Connell argued the cause for appellees. With her on the briefs were Marc O. Beem and Harvey Grossman.[*]
*172 PER CURIAM.
The judgment below is affirmed by an equally divided Court.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the State of Nevada by Brian McKay, Attorney General, and Ellen F. Whittemore, Deputy Attorney General; for the State of Ohio et al. by Anthony J. Celebrezze, Jr., Attorney General of Ohio, David J. Kovach, Assistant Attorney General, Robert K. Corbin, Attorney General of Arizona, Linley E. Pearson, Attorney General of Indiana, Hubert H. Humphrey III, Attorney General of Minnesota, William L. Webster, Attorney General of Missouri, and David R. Wilkinson, Attorney General of Utah; for Americans United for Life Legal Defense Fund by Dennis J. Horan, Edward R. Grant, Maura K. Quinlan, Clarke D. Forsythe, and Ann-Louise Lohr; for the Catholic League for Religious and Civil Rights by Steven Frederick McDowell; for the Family Research Council et al. by Lynn D. Wardle; and for the United States Catholic Conference by John A. Liekweg and Mark E. Chopko.

Briefs of amici curiae urging affirmance were filed for the American College of Obstetricians and Gynecologists et al. by Benjamin W. Heineman, Jr., Carter G. Phillips, Ann E. Allen, Stephan E. Lawton, and Laurie R. Rockett; for the American Psychological Association by Donald N. Bersoff and David W. Ogden; for the American Public Health Association et al. by Patricia Hennessey and Dara Klassel; for the Judicial Consent for Minors Lawyer Referral Panel et al. by Jamie Ann Sabino; for the National Abortion Rights Action League et al. by Rhonda Copelon, Anne E. Simon, Nadine Taub, and Kathryn Kolbert; and for Pregnant Minors Desiring Confidential Abortions in Minnesota and Massachusetts et al. by Janet Benshoof, Lynn M. Paltrow, Rachael N. Pine, William Z. Pentelovitch, and John H. Henn.
Briefs of amici curiae were filed for the American Life League, Inc., by Thomas Patrick Monaghan; for American Victims of Abortion by James Bopp, Jr.; and for Concerned Women for America by Charles F. Simon and Jordan W. Lorence.